Title: To George Washington from Marinus Willett, 7 July 1789
From: Willett, Marinus
To: Washington, George



Sir.
New York July 7th 1789

In the Bill to establish the Judicial Courts of the United States, At present under the Deliberation of Congress, The States are proposed to be Divided into a number of Districts in each of which an officer similar to the present office of Sheriff (under the apellation of Marshall) is Intended to be appointed.
With the greatest submission I beg leave to offer myself a Candidate for that office, in the Destrict to be composed of the State of New York—Permit me Sir, to flatter myself that I am sufficiently known to you to cause you to think that I would not offer myself for a station to which I did not conceive I was an equal—Partiality in my own favour I am sensable may lead me to too favourably a Conclution of my own qualification. Yet, as far as it may be proper to form a Judgment from the experience of a four years Sheriffilty for this City and County which Commenced in that Critical period when Cival Goverment was first established after the finish of the late war, Perhaps the prejudice in my own favour will not appear as altogether so presumptious—To your Infinitly better Judgment I do most Cordially submit this question, after assuring you that should my application be sucesfull I will most carefully guard against

Your Excellencies ever having cause to regret the favour Confered on your Most obedient and very humble Servant

Marinus Willett

